- BB&T Exhibit 99.4 Deposits  A Significant Contributor to BB&Ts Success Agenda Managing Deposits as a Line of Business 2008 Financial Crisis Timeline Deposit Highlights for 2008 Key Initiatives for 2009 2 Managing Deposits as a Line of Business 3 Mission To drive core deposit growth while balancing Interest costs Revenue generation Overall quality of the deposit base 4 Deposit Services Achieve balanced performance within the context of liquidity, balance sheet growth and market conditions. 5 Deposit Services % of Average Noninterest Bearing as a % of Total Average Deposits National Peers consist of CMA, FITB, HBAN, KEY, M&T, M&I, PNC, BPOP, RF, STI, USB and Zions Source: Earnings Releases Restated for Acquisitions 6 Deposit Services Achieve balanced performance within the context of liquidity, balance sheet growth and market conditions. 7 Deposit Services Achieve balanced performance within the context of liquidity, balance sheet growth and market conditions. 8 2008 Financial Crisis Timeline 2008 Financial Crisis Timeline 10 2008 Financial Crisis Timeline Deposit Highlights for 2008 12 Deposit Services Experienced accelerated growth in deposits in the second half of the year including strong growth in transaction and money market account balances Grew net new transaction accounts by 94,012 accounts Dramatically improved our cross-sell ratios in 2008 at account opening and for existing clients Aggressively managed deposit costs in response to rapidly falling interest rates Demonstrated strong service charge growth in 2008 13 Deposit Services Total Average Deposits ($ in millions) Source: Earnings Release as reported 14 Deposit Services Total Average Transaction, Savings & Money Market Accounts ($ in millions) Source: Earnings Release as reported 15 Deposit Services Deposit Growth Peer Comparison 2007 vs. 2008 YTD National Peers consist of CMA, FITB, HBAN, KEY, M&T, M&I, PNC, BPOP, RF, STI, USB and Zions Source: Earnings Release Restated for Acquisitions 16 Deposit Services Experienced accelerated growth in deposits in the second half of the year including strong growth in transaction and money market account balances Grew net new transaction accounts by 94,012 accounts Dramatically improved our cross-sell ratios in 2008 at account opening and for existing clients Aggressively managed deposit costs in response to rapidly falling interest rates Demonstrated strong service charge growth in 2008 17 Deposit Services Net New Checking Accounts 18 Deposit Services Experienced accelerated growth in deposits in the second half of the year including strong growth in transaction and money market account balances Grew net new transaction accounts by 94,012 accounts Dramatically improved our cross-sell ratios in 2008 at account opening and for existing clients Aggressively managed deposit costs in response to rapidly falling interest rates Demonstrated strong service charge growth in 2008 19 Bundle Results % Improvement (Before Implementation) (Year End) New Retail DDA + 3 or 25.3% 41.1% 15.6% more services households (1-30 days) New Business DDA + 3 4.8% 12.9% 8.1% or more services households (1-60 days) 20 Deposit Households (Network Assigned) * Total Lost Households (Nov 07 to Nov 08) considered only from the baseline population as of Nov, 2007  this is a more traditional measure of attrition that also tends to report lower attrition rates since the attrition on new clients is not considered and new clients attrite at a higher rate than older clients. This method is chosen here because the industry tends to report attrition this way so it is more comparable to peers. 21 Deposit Services Experienced accelerated growth in deposits in the second half of the year including strong growth in transaction and money market account balances Grew net new transaction accounts by 94,012 accounts Dramatically improved our cross-sell ratios in 2008 at account opening and for existing clients Aggressively managed deposit costs in response to rapidly falling interest rates Demonstrated strong service charge growth in 2008 22 Deposit Services Cost of Interest Bearing Deposits for 2008 23 Deposit Services Cost of Interest Bearing Deposits Peer Comparison National Peers consist of CMA, FITB, HBAN, KEY, M&T, M&I, PNC, BPOP, RF, STI, USB and Zions Source: Earnings Release 24 Deposit Services Experienced accelerated growth in deposits in the second half of the year including strong growth in transaction and money market account balances Grew net new transaction accounts by 94,012 accounts Dramatically improved our cross-sell ratios in 2008 at account opening and for existing clients Aggressively managed deposit costs in response to rapidly falling interest rates Demonstrated strong service charge growth in 25 Deposit Services Service Charges on Deposits ($ in millions) Source: Earnings Release Restated for Acquisitions 26 Deposit Services Service Charges Peer Comparison 2007 vs. 2008 YTD National Peers consist of CMA, FITB, HBAN, KEY, M&T, M&I, PNC, BPOP, RF, STI, USB and Zions Source: Earnings Releases Restated for Acquisitions 27 2009 Key Initiatives 28 2009 Initiatives to Obtain Balanced Performance 29
